Case: 18-40651      Document: 00514996687         Page: 1    Date Filed: 06/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40651                             FILED
                                  Summary Calendar                       June 14, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
CHRISTOPHER HELM,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:17-CV-143


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Christopher Helm, federal prisoner # 65283-179, is serving a 180-month
sentence for being a felon in possession of a firearm, and he now appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition. Relying on Johnson
v. United States, 135 S. Ct. 2551 (2015), and Mathis v. United States, 136 S. Ct.
2243 (2016), Helm argues that his sentence, which was enhanced under the
Armed Career Criminal Act (ACCA), was unconstitutional because he was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40651     Document: 00514996687      Page: 2   Date Filed: 06/14/2019


                                  No. 18-40651

sentenced under the ACCA’s residual clause, 18 U.S.C. § 924(e)(2)(B). We
review the district court’s legal determinations de novo and its factual findings
for clear error. Padilla v. United States, 416 F.3d 424, 425 (5th Cir. 2005).
      Generally, a federal prisoner must seek relief under 28 U.S.C. § 2255 if
he wishes to challenge his conviction or sentence. Id. at 426. However, he may
raise claims in a § 2241 petition where the remedy under § 2255 is inadequate
or ineffective and thus the claims fall within the savings clause of § 2255(e).
Id. He must establish that his claims (1) are based on a retroactively applicable
Supreme Court decision that establishes that he may have been convicted of a
nonexistent offense and (2) were foreclosed by circuit law at the time of his
trial, direct appeal, or first § 2255 motion. Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001). To meet the first prong, he must show “that
based on a retroactively applicable Supreme Court decision, he was convicted
for conduct that did not constitute a crime.” Jeffers v. Chandler, 253 F.3d 827,
831 (5th Cir. 2001).
      Helm disputes his ACCA-enhanced sentence, not the underlying
conviction. This court has repeatedly held that challenges to the validity of a
sentencing enhancement do not satisfy the savings clause of § 2255(e). See,
e.g., In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla, 416 F.3d at 427.
Accordingly, the district court’s dismissal of his petition is affirmed.
      AFFIRMED.




                                        2